Citation Nr: 1213310	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a nervous condition, and if so, whether service connection is warranted.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a joint disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a sleep disorder.

6.  Entitlement to service connection for a disability manifested by fatigue.

7.  Entitlement to service connection for denture loss.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2009 correspondence, the Veteran clarified that he was not asserting that the claimed disabilities for which he seeks service connection are due to inservice exposure to herbicides, but are rather due to inservice combat situations.  Thus, the issues have been recharacterized as listed on the front page of this decision.  

The issues of service connection for a psychiatric disability including PTSD as well as service connection for a joint disorder, tinnitus, a sleep disorder, a disability manifested by fatigue, and for denture loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1982, the RO denied service connection for a nervous condition.  The Veteran did not appeal.

2.  Evidence submitted since the RO's July 1982 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1982 rating decision which denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's July 1982 rating decision; thus, the claim of service connection for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a nervous condition, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.


New and Material

In a July 1982 rating decision, the RO denied service connection for a nervous condition on the basis that a nervous condition was not shown in the record.  A notice of disagreement was not received within the subsequent one-year period.  

Further, additional evidence was not received within one year of that decision.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's July 1982 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record consists of VA medical records Social Security Administration records.  These records reflect current diagnoses of major depressive disorder (MDD), delusional disorder, and psychotic disorder, not otherwise specified (NOS).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the claim was previously denied essentially due to there being no current disability.  This defect has been cured by the new evidence.  In addition, the Veteran is competent to state that his symptoms began during service and continued thereafter.  The new evidence of record, therefore, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's July 1982 decision; thus, the claim of service connection for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a nervous condition is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

At the outset, the Board notes that additional medical evidence has been added to the claims file, subsequent to the most recent June 2009 supplemental statement of the case.  The Veteran did not waive initial RO jurisdiction over this evidence.  However, as set forth below, this case must also be remanded for other matters.  Thus, upon readjudication of the claims, the new evidence should be considered along with all other evidence added to the record pursuant to this Remand decision.

Psychiatric Disability/PTSD

The claim of service connection for a nervous condition has been reopened based on current medical evidence, but there is no medical opinion of record regarding the etiology of current diagnoses.  The Veteran is not competent to make this complex medical assessment and a medical opinion is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In addition, the claim of service connection for a psychiatric disability will be considered by the Board in conjunction with the claim of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

With regard to the PTSD claim, the RO made a formal finding that there was insufficient evidence to verify a claimed stressor.  However, the Veteran claims that he was in combat.  In addition, he asserts that his unit was regularly subjected to enemy mortar and artillery fire.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In essence, the Veteran states that he feared for his life from being exposed to incoming enemy gunfire.  The Board finds that the Veteran presents allegations of incoming gunfire and no attempt has been made to verify that stressor.  Further, his allegations of combat have not been verified.  An attempt for verifications should be made.  In addition, he has not been afforded a VA examination.  The Veteran should be afforded a VA psychiatric examination and 38 C.F.R. § 3.304(f)(3) should be considered if PTSD is diagnosed.  In addition, a medical opinion should be obtained regard the etiology of all currently diagnosed psychiatric disabilities.

Joint disorder, Tinnitus, Fatigue, Sleep Disorder

The Veteran has been diagnosed as having osteoarthritis and degenerative joint disease, first noted in the record in January 2005.  There is no medical opinion regarding the etiology of these current diagnoses.  In addition, while tinnitus and a disability manifested by fatigue or a sleep disorder have not been shown in the record, these are the types of disabilities that the Veteran is generally competent to establish and describe associated symptoms  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran should be afforded a VA examination to determine if claimed disabilities are present and related to service.  

Denture Loss

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-16

The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  As to each noncompensable service-connected dental condition, a determination will be made as to whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma ("Class II(a) eligibility") is that those having a service-connected noncompensable dental condition or disability adjudicated as resulting from said trauma may be authorized any treatment indicated as reasonably necessary for its correction, that is, the Veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application after service and one-time treatment.  38 C.F.R. § 17.161(c).

During service, the Veteran reported to the dental clinic in March 1968.  The treatment provided is not indicated.  There is no evidence regarding the Veteran's current dental condition.  As noted, his combat status must be verified.  In light of the foregoing, and pending the resolution of whether the Veteran served in combat, the Veteran should be contacted to determine if he has received post-service dental treatment.  If so, those records should be obtained.  The Veteran should also be afforded a VA dental examination.

Also, on remand, the RO should associate any pertinent outstanding records from the Ponce and Guayama VA facility.

In addition, an updated VCAA letter pertaining to direct service connection for all issues on appeal should be sent to the Veteran.  

Accordingly, this matter is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA letter pertaining to direct service connection for all issues on appeal.

2.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Ponce and Guayama VA facility.

3.  Contact the Veteran and ask that he identify the where he has received post-service dental treatment, if at all.  After securing the appropriate medical release, obtain and associate with the claims file copies of all clinical records of the Veteran's treatment.  

4.  Ask the Veteran to submit a more specific and detailed statement describing his alleged in-service stressors that he believes resulted in PTSD.  He should be informed that specific dates (within a 60 day window), locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.  

5.  Thereafter, an attempt should be made to verify whether the Veteran had combat service and to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and stressor statements.  With regard to his stressors, the Veteran claims that his unit came under enemy fire.  That stressor should be verified, if possible.  If it cannot be verified, the report should reflect that finding.

6.  After the foregoing development has been accomplished, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, including, if appropriate, PTSD.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM- IV. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, MDD, delusional disorder, and psychotic disorder, NOS, had their clinical onset during active duty or is related to any in-service disease, injury, or event, to include any of the alleged stressor events, or if a psychosis was manifest in the initial post-service year.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

7.  Schedule the Veteran for a VA examination, to include an audiological evaluation, to determine the nature and etiology of any current joint disability to include knee and shoulder disorders as well as osteoarthritis and degenerative joint disease; disability manifested by fatigue to include any sleep disorder; and tinnitus.  Any indicated tests, including X-rays and sleep studies, if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current joint disability to include knee and shoulder disorders as well as osteoarthritis and degenerative joint disease; disability manifested by fatigue to include any sleep disorder; and tinnitus, had their clinical onset during service or is related to any in-service disease, event, or injury, or if arthritis was manifest in the initial post-service year.  

The examiner should consider the Veteran's assertions of having symptoms of current joint disability; disability manifested by fatigue to include any sleep disorder; and tinnitus during and service separation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

8.  Schedule the Veteran for a VA dental examination to identify all current dental conditions.  The examiner should note the JSRRC determination of whether the Veteran served in combat.  

The Veteran should be requested to explain whether there was any inservice dental trauma or injury.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current dental condition is consistent with the type of dental trauma or injury described by the Veteran.

In assessing the Veteran's current dental status, the examiner should indicate whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible or maxilla, nonunion or malunion of the mandible or maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, or loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the pertinent history, including a complete copy of this remand.  Opinions should be provided based on the results of examination, a review of the medical and other evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

9.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

10.  Finally, the RO should readjudicate the claims on appeal in light of all of the evidence of record, to include all evidence added to the record subsequent to the June 2009 supplemental statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


